DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 02/04/2021 is acknowledged. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities: 
References to claim numbers should be removed because claim content can change during prosecution.
On page 2 line 35, “claim 19” does not exist.
On page 7 line 18-19, “stretch ability” is one word and should read “stretchability.” 
On page 14 line 14, “Fig. 3A” should read “Fig. 3”
On page 14 line 16, “Fig. 4A” should read “Fig. 4”
On page 14 line 18, “Fig. 5A” should read “Fig. 5”
On page 14 line 20, “Fig. 6A” should read “Fig. 6”
On page 14 line 22, “Fig. 7A” should read “Fig. 7”
On page 14 line 26, “Fig. 9An” should read “Fig. 9”
On page 14 line 36, item 30 refers to “transport device 30” and “conveying device 30”
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4-7, 9, and 15 are objected to because of the following informalities:
In claim 1 line 6, “providing a temperature-dependent definition of a quality condition of film quality” should read “providing a temperature-dependent definition of a quality condition of a film quality”
In claim 1 line 11-12 “wherein a second temperature is detected at least one second determination position” should read “wherein a second temperature is detected in at least one second determination position”
In claim 1 line 9, claim 2 line 2, claim 4 line 2, and claim 15 line 2-3 “the temperature- dependent definition of the quality condition” should read “the temperature- dependent definition of the quality condition of the film quality.”
In claim 4 line 3, claim 5 line 2, claim 6 line 2, and claim 7 line 3 “of the film material” should read “of the film material of the plastic film.”
In claim 9 line 2 “temperature is carried out at least one first determination position” should read “temperature is carried out in at least one first determination position.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in the axial direction or in the circumferential direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be directed to “in an axial direction or a circumferential direction."
Claim 3 recites the limitation “wherein at least the quality condition or the temperature-dependent definition.” It is unclear whether “the quality condition” or “the temperature-dependent definition” are two separate entities given the claim 1 recitation “a temperature-dependent definition of a quality condition of film quality.” The limitation is interpreted to be directed to the temperature-dependent definition of the quality condition of the film quality in claim 1. Clarification and correction is required. 
Claim 6 recites the limitation "the property relevant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be directed to “at least one property relevant." Clarification and correction is required.

Claim 13 recites the limitation “at least the property.” There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be directed to “at least a property." Clarification and correction is required.
Claim 14 recites the limitation “the actual production process.” There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be directed to “an actual production process.” Clarification and correction is required. Further, claim 14 recites the limitation “the quality condition.” It is unclear whether “the quality condition” refers to the temperature-dependent definition of the quality condition of the film quality of claim 1 or a different quality condition. The limitation is interpreted to be directed to “the temperature-dependent definition of the quality condition of the film quality” of claim 1. Clarification and correction is required.
Claim 15 recites the limitation “the adjustment process.” There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be directed to “an adjustment process.” Clarification and correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (US5288441 A).
Regarding claim 1, Collins teaches a method (col 1 line 8-12) for monitoring a film quality in the production of a plastic film (col 3 line 11-14), the method comprising: determining a first temperature (col 7 line 39-40) of a film material of the plastic film (extruded product 16) during a transport of the film material at which the film material cools (col 3 line 62-64) along a conveying direction of the film material (extruded product 16 exits die head 14 and the extruded product in tube form 18 is passed through a nip roller pair 24 and eventually advances to storage roll 28; see Figure 1), providing a temperature-dependent definition of a quality condition of film quality (col 6 line 29-31); and evaluating the first temperature of the film material on the basis of the temperature- dependent definition of the quality condition, wherein the determination of the first temperature of the film material of the plastic film 
Regarding claim 2, Collins teaches the method according to claim 1, wherein the temperature-dependent definition of the quality condition has a temperature interval (col 6 line 16-17), the evaluation of the first temperature comprising a comparison of the temperature interval and the first temperature (col 6 line 7-11).
Regarding claim 3, Collins teaches the method according to claim 1, wherein at least the temperature- dependent definition of the quality condition (col 6 line 29-31) takes into account at least one property of the film material or of the plastic film which is relevant for further processing of the film material (col 1 line 31-35 and col 1 line 44-47).
Regarding claim 4, Collins teaches the method according to claim 3, wherein the temperature-dependent definition of the quality condition (col 6 line 29-37) comprises at least one determination of the property relevant for the further processing of the film material as a function of the first temperature (col 5 line 3-13).
Regarding claim 7, Collins teaches the method according to claim 1, wherein the first temperature is determined at least in sections (Camera 32 may be set up such that it views a 
	Regarding claim 8, Collins teaches the method according to claim 1, wherein the first temperature is determined without contact (An infrared imaging system provides for measuring the temperature of the blown film (Abstract); determining temperature with infrared radiation is inherently contactless).
Regarding claim 9, Collins teaches the method according to claim 1, wherein the determination of the first temperature is carried out at least one first determination position (col 5 line 35-41; one first determination position is one of the multiple points on the film bubble).
Regarding claim 11, Collins teaches the method according to claim 1, wherein an indication for changing a process parameter is given to a user on the basis of the evaluation of the first temperature (see 102 and 104 in Figure 3; col 5 line 42-51).
Regarding claim 12, Collins teaches the method according to claim 1, wherein at least a process parameter for producing the plastic film for adapting the film quality (col 6 line 1-5) is controlled or regulated (col 6 line 9-11) on the basis of the evaluation of the first temperature (col 6 line 7-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US5288441 A) and further in view of Lössl (US20190240888 A1)
	Regarding claim 5, Collins teaches the method according to claim 3. However, Collins fails to teach the property relevant for further processing of the film material comprises a mechanical property.
In the same field of endeavor pertaining to a control apparatus and associated method for manufacturing a plastics film, Lössl teaches the property relevant for further processing of the film material comprises a mechanical property ([0141] in turn correlates the production variables, such as the film temperature, film tension, and lengthwise and transverse stretching forces, with the process variables of the plastics film to be manufactured, i.e. for example the thickness of the film, the shrinkage of the film, the E-modulus; see product characteristics in Figure 3). The control apparatus disclosed by Lössl can help define and reach the optimal operating point for specific characteristics, including for mechanical characteristics such as the elastic modulus ([0158] the control apparatus according to the invention and/or the method according to the invention can, assisted by suitable systems, help with reaching the optimal operating point for specific characteristics. In the process, it is also possible to define what is meant by an optimal operating point).

Regarding claim 6, Collins teaches the method according to claim 1. However, Collins fails to teach a property relevant for the further processing of the film material comprises at least an optical property of the film material or of the plastic film.
In the same field of endeavor pertaining to a control apparatus and associated method for manufacturing a plastics film, Lössl teaches a property relevant for the further processing of the film material comprises at least an optical property of the film material or of the plastic film ([0141] in turn correlates the production variables, such as the film temperature, film tension, and lengthwise and transverse stretching forces, with the process variables of the plastics film to be manufactured, i.e. for example the thickness of the film, the shrinkage of the film, the E-modulus, the turbidity of the film (haze)). The control apparatus disclosed by Lössl can help define and reach the optimal operating point for specific characteristics, including for optical characteristics such as the turbidity of the film (haze) ([0158] the control apparatus according to the invention and/or the method according to the invention can, assisted by suitable systems, help with reaching the optimal operating point for specific characteristics. In the process, it is also possible to define what is meant by an optimal operating point).

Regarding claim 13, Collins teaches the method according to claim 1. However, Collins fails to teach wherein at least a property relevant for further processing of the film material or the first temperature or the temperature-dependent definition is displayed via a display unit.
In the same field of endeavor pertaining to a control apparatus and associated method for manufacturing a plastics film, Lössl teaches wherein at least a property relevant for further processing of the film material or the first temperature or the temperature-dependent definition is displayed via a display unit (see temperatures, film/ relative/ absolute tension on LCD display in Figure 4). Lössl further teaches a software-controlled assistant program can propose how to best vary which parameters in order to achieve a desired aim of the operator ([0126] Therefore, if an operator wishes to amend specific process variables for the plastics film that is to be produced, a software-controlled assistant program can submit proposals of how best to amend which parameters in order to achieve a desired aim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method according to claim 1, as taught by Collins, to include a display unit that displays at least a property relevant for further processing of the film material or the first temperature or the temperature-dependent definition, as 
Regarding claim 14, Collins teaches the method according to claim 1. However, Collins fails to teach wherein before an actual production process of the plastic film is started, an adjustment process is carried out until the evaluation of the first temperature of the film material satisfies the quality condition.
In the same field of endeavor pertaining to a control apparatus and associated method for manufacturing a plastics film, Lössl teaches wherein before an actual production process of the plastic film is started ([0278] a “what-if” scenario, i.e. the sensor model can predict which production variables would be affected by increasing the output and can calculate the suitable machine settings therefor in advance), an adjustment process is carried out  ([0276] The sensor model reacts thereto by adjusting the following machine settings: chill roll temperature, water bath temperature, MDO roller temperatures, TDO temperatures and fan speeds) until the evaluation of the first temperature of the film material ([0276] The melt temperature and the anticipated cast film thickness are used as the measured values) satisfies the quality condition [0277] These settings are optimised such that the original production variables are achieved again and [0272] operator increases the product characteristic of “finished film thickness” in a suitable system). The adjustment process before an actual production process taught by Lössl reduces the changeover times during a product swap ([0271] Reduction in the Changeover Times During a Product Swap).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Collins according to claim 1, to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US5288441 A)  and further in view of Faehling et al. (EP1616687 A1).
Regarding claim 10, Collins teaches the method according to claim 9. However, Collins fails to teach wherein the first determination position is changed during or after the determination of the first temperature at least in the axial direction or in the circumferential direction of the transport device.
In the same field of endeavor pertaining to a method for monitoring the conditions during tubular film production and keeping the conditions constant, Faehling teaches the first determination position is changed during or after the determination of the first temperature ([0026] discrete intervals, using the oscillating movement; see double sided arrow in Figure 2) at least in the axial direction or in the circumferential direction of the transport device ([0026] and for each stopping point along the tube forming zone (11) a mean value of the measured temperature values is formed). The small angular range over which the temperature is collected compensates for short-term localized fluctuations by averaging the measured temperature values ([0024] small angular range transversely to the direction of production to compensate for short-term localized fluctuations by corresponding averaging).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first determination position taught by Collins .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US5288441 A) and further in view of Joseph (US20020076459 A1).
Regarding claim 15, Collins teaches the method according to claim 1. Further, Collins teaches the temperature-dependent definition of the quality condition being determined (see 112 in Figure 4) and redetermined (see 114 in Figure 4; it is inherent that a temperature is measured in order to remain at a desired value; col 6 line 15-17). However, Collins fails to teach wherein in that a calibration process is performed after an adjustment process.
In the same field of endeavor pertaining to a method and apparatus for automatic control of an extruded film, Joseph teaches wherein in that a calibration process is performed after ([0378] recalibrate) an adjustment process ([0377] 3. Manually get the bubble to a size that allows you to increase and decrease (middle size)). The calibration and adjustment process taught by Joseph (layflat control) provides a substantially improved ability to keep the film material width within established specifications ([0299] a substantially improved ability to keep blown film product width within established specifications).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the temperature-dependent definition of the quality condition being determined or redetermined, as taught by Collins, to include a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743